Exhibit 10.b

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TRANSFER AGREEMENT


This Transfer Agreement (this “Agreement”) is made and entered into as of
September 2, 2011, by and among the following parties (each, a “Party” and
collectively, the “Parties”):  HXT Holdings, Inc., a Delaware corporation (the
“Company”) and Li Yuan Qing (the “Manager”).


WHEREAS, a Merger Agreement (the “Merger Agreement”) has been executed on this
date among the Company, HXT Acquisition Corp., and China Metal Holding, Inc.,
pursuant to which the Company will acquire the business operations carried on by
the subsidiaries and affiliates of China Metal Holdings, Inc.; and


WHEREAS, Heng Xing Technology Group Development Limited, a British Virgin
Islands corporation (the “Subsidiary”), is a wholly-owned subsidiary of the
Company; and


WHEREAS, the Subsidiary has a negative net worth and its operations yield only
nominal net income, and for that reason the Company wishes to divest itself of
the Subsidiary; and


WHEREAS, the Manager, who have served as the chief executive officer of the
Subsidiary, wish to continue to operate the Subsidiary.


NOW, THEREFORE, it is agreed:


ARTICLE 1:  TRANSFER OF SUBSIDIARY
 
1.
Purchase of Shares.  The Company agree to sell to Manager, and Manager agrees to
purchase 50,000 shares of common stock, $1.00 par value, issued by the
Subsidiary (the “Purchased Shares”), which are all of the issued and outstanding
capital stock of the Subsidiary.  In consideration for the Shares, the Manager
is providing the indemnification undertaking set forth herein.



2.
The Closing.  The purchase and sale of the Shares will be consummated (the
“Closing”) promptly following the satisfaction of the conditions set forth in
Section 3 hereof.  The date of the Closing is referred to herein as the “Closing
Date.”  The Closing shall be effected as follows:



 
(a)
On the Closing Date, the Company shall deliver to the Manager certificates for
the Purchased Shares together with such documents of transfer as shall be
necessary to effect a transfer of title to the Subsidiary under the laws of the
British Virgin Islands.



 
(b)
Each of the parties agrees to deliver such additional documents and instruments
as may be necessary to carry out the transaction contemplated by this Agreement.



3.
Closing Conditions.  The obligations of the Parties under this Agreement shall
be and are subject to fulfillment, prior to the Closing, of each of the
following conditions:



 
(a)
Merger.  The transactions contemplated by the Merger Agreement shall have been
consummated, but for the filing of certificates of merger.



 
(b)
Documents Satisfactory.  All documents and instruments to be delivered pursuant
to this Agreement shall be reasonably satisfactory in substance and form to the
Parties, and each Party shall have received all such counterpart originals (or
certified or other copies) of such documents as he or it may reasonably request.


 
 

--------------------------------------------------------------------------------

 


4.
Right to Inspect Records. The Subsidiary shall permit the Company and its agents
to have reasonable access to the books and accounts of the Subsidiary (at the
expense of the Company) for the purpose of filing tax returns, preparing filings
required by the Securities and Exchange Commission, and all other legitimate
purposes.

 
ARTICLE 2: INDEMNIFICATION
 
1.
Indemnification by Manager.  From and after the Closing, the Manager shall
indemnify and save the Company, its officers and directors, and their respective
successors, assigns, heirs and legal representatives (“Company Indemnitees”)
harmless from and against any and all losses, claims, damages, liabilities,
costs, expenses or deficiencies including, without limitation, actual attorneys’
fees and other costs and expenses incident to proceedings or investigations or
the defense or settlement of any claim, incurred by or asserted against any
Company Indemnitee due to or resulting from the operations, debts, liabilities
and obligations of the Subsidiary arising prior to or after the Closing.

 
2.     Indemnification Procedures.
 
(a)
The party seeking indemnification (“Indemnified Party”) shall give the Manager
(“Indemnifying Party”) notice (a “Claim Notice”) of its indemnification claim
which notice shall (i) be in writing, (ii) include the basis for the
indemnification, and (iii) include the amount Indemnified Party believes is the
amount to be indemnified, if reasonably possible.

 
(b)
Indemnifying Party shall be deemed to accept Indemnified Party’s claim unless,
within twenty (20) business days after receipt of any Claim Notice, Indemnifying
Party delivers to Indemnified Party notice of non-acceptance of the
indemnification claim, which must (a) be in writing and (b) include the basis
for the disagreement.

 
(c)
The parties shall attempt in good faith to resolve any issues concerning
liability and the amount of such claim, and any issues which they cannot resolve
within thirty (30) days after delivery of the notice of non-acceptance pursuant
to Section 2.2(b) shall be submitted to China International Economic and Trade
Arbitration Commission (“CIETAC”) for arbitration in accordance with its rules
of CIETAC. The arbitration proceedings shall take place in Shenzhen and shall be
conducted in Chinese. Any resulting arbitration award shall be final and
conclusive and binding upon all the parties.



ARTICLE 3: NOTICE
 
All notices and other communications under this Agreement shall be in writing
and shall be deemed to have been duly given or made as follows:
 
(a)           If sent by reputable overnight air courier, 2 business days after
being sent;
 
(b)           If sent by facsimile transmission, with a copy mailed on the same
day in the manner provided in clause (a) above, when transmitted and receipt is
confirmed by the fax machine; or
 
(c)           If otherwise actually personally delivered, when delivered.
 
All notices and other communications under this Agreement shall be sent or
delivered as follows:
 

 
 

--------------------------------------------------------------------------------

 

If to HXT Holdings, Inc., to:
 
Shudong Pan
Changzhou Huayue Electronic Co., Ltd.
51 Huilingxi Road
Zhouhuizheng, Wujin District
Changzhou City, Jiangsu Province
P.R. China
 
If to Manager, to:
 
Li Yuan Qing
Shenzhen Hengtaifeng Technology Co., Ltd.
No. 5 Floor 6, Block A, Skyworth Bldg.
Hi-Tech Industrial Park, Nanshan District
Shenzhen, P.R. China 518057


 
Each Party may change its address by written notice in accordance with this
Section.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on August 31, 2011.


HXT HOLDINGS, INC.




By: /s/ Shudong Pan
       Shudong Pan, Chief Executive Officer




/s/ Li Yuan Qing                                
LI YUAN QING
 
 

--------------------------------------------------------------------------------